Title: To Benjamin Franklin from A. Benoist Huquier, 26 February 1781
From: Huquier, A. Benoist
To: Franklin, Benjamin


Monsieur
Orleans ce 26 Fevrier 1781
Je viens de recevoir deux petites caisses Emballés que Mr. Grand de Paris ma fait parvenir, avec avis de les garder et d’en suivre vos ordres.
Je vous prie, en me les faisant passer, d’observer, qu’il est indispensable de me faire passer une Declaration de ce que ces deux Caisse renferment, et Eviter qu’elles ne soient arrestée dans quelque Doüane dans leur Route Par un deffault des formalités requise.
Je ne scait a qui je suis redevable de la satisfaction que me procure aujourdhuy cet occasion de vous servire; Seroisce que vous auriez Eu Connoissance, que Je fis L’an dernier dans ce tems une Envoie de Bas Blanc pour les troupes d’amerique De quelque maniere que ce puisse Etre Je ne suis pas moins penetré de la Bonté de votre Souvenir et Je ne cesseray de faire des veux Pour la conserver.
Je suis avec Respec Monsieur Votre tres humble et tres obeissant Serviteur
A Benoist Huquier
 
Notation: Benoist 26 Feby. 1781
